      Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 1 of 9 PAGEID #: 1




IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO
                          – EASTERN DIVISION –


 GREG L. NEMETH                                      CASE NO: _____________
 101 Walden Avenue
 Tiltonsville, OH 43963                              Judge: _________________


          Plaintiff,

                                                         JURY DEMAND ENDORSED
                  v.                                            HEREON.

 VILLAGE OF TILTONSVILLE,
 A municipal corporation,
 c/o Mayor’s Office
 Grandview & Market Streets
 Tiltonsville, OH 43963


          Defendant.


                                           COMPLAINT


          NOW COMES the Plaintiff, Gregory L. Nemeth, by and through his undersigned

 counsel, Robert J. D’Anniballe, Jr., Esq. and the law firm of Pietragallo Gordon Alfano Bosick

 & Raspanti, LLC, who files the within Complaint against the above-named Defendant as

 follows:



 I.       INTRODUCTION

          1.      Gregory L. Nemeth (hereinafter “Plaintiff”), brings this action seeking monetary

 damages arising out of the Village of Tiltonsville (hereinafter “Defendant”) violation of the

 Constitution and law of the United States and for state law claims. Plaintiff seeks monetary




                                           – Page 1 of 9 –
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 2 of 9 PAGEID #: 2




damages to address the deprivation of his civil rights pursuant to 42 U.S.C. § 1983 and state

claims. Plaintiff alleges that he was subjected to unlawful use and taking of his property. Under

the Fifth Amendment of the United States Constitution, the use and taking of Plaintiff’s property

is an unlawful taking under the color of state law. This action is also brought pursuant to Knick

v. Township of Scott, Pennsylvania, 588 U.S. 139, 139 S.Ct. 2162, 204 L.Ed.2d 558 (2019).

Finally, Defendant actions result in trespass and nuisance of a continuing nature.




II.     JURISDICTION AND VENUE

        2.      This action arises under the Constitution and Laws of the United States, including

42 U.S.C. Section 1983. Original Jurisdiction is conferred on this Court pursuant to 28 U.S.C.

Section 1331 and 1343.


        3.      Moreover, this Court has Supplemental Jurisdiction of the Plaintiff’s State law

claims pursuant to 28 U.S.C. §1367.


        4.      Venue herein is the proper in this district pursuant to 28 U.S.C. Section 139l(b).

All of the acts complained of herein occurred within this judicial district, and the parties hereto

reside in the distrct.




III.    PARTIES

        5.      The Plaintiff, Gregory L. Nemeth, is an individual who resides at 101 Walden

Avenue, Tiltonsville, Ohio, and is the owner of 2.0000 acres, more or less, identified in the

records of Jefferson County, Ohio as Parcel ID 43-00995-000, Legal Description 2-4-17 LAND



3670245.1                                   Page 2 of 9
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 3 of 9 PAGEID #: 3




2.00A, MAP-43-0400-08400, recorded at Volume 541, Page 41, which is the property that is the

subject of this Complaint (hereinafter sometimes referred to as the “Property.”)


       6.      The Defendant, Village of Tiltonsville, Ohio is a municipal corporation under the

laws of the State of Ohio.




IV.    STATEMENT OF FACTS

       7.      Defendant unlawfully entered, altered, and used, and continues to enter, alter, and

use the upper portion of the Property of Plaintiff aforesaid without lawful authority.


       8.      Plaintiff has never opened his Property to the public in the matter enjoyed by

Defendant.


       9.      Defendant unlawfully accessed the upper portion of Plaintiff’s Property to access

a water tank. As part of this unlawful access of Plaintiff’s Property, the Defendant constructed a

gravel road and culvert resulting in a diversion of surface water and heavy erosion downstream

proximately causing a destabilization of the hillside on the lower portion of Plaintiff’s Property

and resulting damages to Plaintiff’s structure located thereon.


       10.     By correspondence dated April 3, 2019, the Defendant sent Plaintiff a Dilapidated

Structures Notice pursuant to its ordinance #96-1617 to repair or demolish a structure that

became unusable and was collapsing in areas by virtue of Defendant’s actions in construction a

gravel road and culvert upstream, and thus creating a diversion of surface water from its natural

flow. Said Dilapidated Structures Notice reads as follows:




3670245.1                                   Page 3 of 9
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 4 of 9 PAGEID #: 4




                                     COUNT I

              Plaintiff’s Fifth Amendment Rights Under 42 U.S.C. § 1983




3670245.1                            Page 4 of 9
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 5 of 9 PAGEID #: 5




         11.   Plaintiff hereby incorporates by reference all of the preceding paragraphs as if

fully restated and realleged herein verbatim.


         12.   Upon information and belief, Defendant maintains a policy, practice, custom or

procedure of disregarding the property rights of its citizens.


         13.   Defendant’s custom, practice, or procedure was the direct cause of accessing and

construction of the gravel road and culvert and the resulting downstream erosion and

destabilization of the hillside on Plaintiff’s Property.


         14.   Defendant’s unlawful actions of construction the gravel road and culvert on the

upper portion of Plaintiff’s Property to access a water tank proximately caused the resulting

downstream erosion and destabilization of the hillside on the lower portion of Plaintiff’s

Property and resulting damage to the structure that was the subject of the Dilapidated Structures

Notice aforesaid.


         15.   Defendant’s actions in this case alone, regardless of a custom, practice, or

procedure, violate the Taking Clause of the Fifth Amendment and 42 U.S.C. § 1983 since it is a

taking of Plaintiff’s Property without just compensation.


         16.   Plaintiff has suffered damages as a result of Defendant’s unlawful taking without

just compensation.


         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in his

favor:


         a).   Awarding him economic damages;



3670245.1                                     Page 5 of 9
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 6 of 9 PAGEID #: 6




       b).     Awarding him compensatory damages;


       c).     Awarding him attorney fees and costs;


       d).     Awarding him punitive damages; and


       e).     Granting such other relief as the Court deems necessary.




                                            COUNT II

                                             Trespass

       17.     Plaintiff hereby incorporates by reference all of the preceding paragraphs as if

fully restated and realleged herein verbatim.


       18.     Defendant entered Plaintiff’s Property without authority, privilege, invitation, or

inducement, expressed or implied. Defendant’s entry upon Plaintiff’s Property to access the

water tank, construct the gravel road and culvert on the upper portion of Plaintiff’s Property

proximately caused the diversion of surface water downstream, causing the erosion and

destabilization of the hillside on the lower portion of Plaintiff’s Property and resulting damage to

the structure that was the subject of the Dilapidated Structures Notice aforedescribed.


       19.     As a result of the foregoing, Defendant is a trespasser.


       20.     Defendant’s trespass actions are of a continuing nature.


       21.     Plaintiff has suffered damages as a result of Defendant’s trespass and the

continuation of the same.



3670245.1                                   Page 6 of 9
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 7 of 9 PAGEID #: 7




         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in his

favor:


         a).   Awarding him economic damages;


         b).   Awarding him compensatory damages;


         c).   Awarding him attorney fees and costs;


         d).   Awarding him punitive damages; and


         e).   Granting such other relief as the Court deems necessary.




                                           COUNT III

                                            Nuisance

         22.   Plaintiff hereby incorporates by reference all of the preceding paragraphs as if

fully restated and realleged herein verbatim.


         23.   Defendant’s actions of accessing the upper portion of Plaintiff’s Property to

access a water tank and construct a gravel road and culvert resulting in a diversion of surface

water and heavy erosion downstream, causing a destabilization of the hillside on the lower

portion of Plaintiff’s Property and resulting damages to his structure located thereon was

intentional and unreasonable or unintentional but caused by negligence.




3670245.1                                   Page 7 of 9
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 8 of 9 PAGEID #: 8




         24.   Defendant’s unlawful conduct as aforedescribed proximately caused the damages

described above and, in addition to those damages, interfered with Plaintiff’s use and enjoyment

of his Property.


         25.   Defendant’s unlawful actions also proximately caused damages to other property

owner(s) downstream of Plaintiff’s Property.


         26.   Defendant’s unlawful conduct as aforedescribed is of a continuing nature and

permanent.


         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in his

favor:


         a).   Awarding him economic damages;


         b).   Awarding him compensatory damages;


         c).   Awarding him attorney fees and costs;


         d).   Awarding him punitive damages; and


         e).   Granting such other relief as the Court deems necessary.




3670245.1                                  Page 8 of 9
  Case: 2:21-cv-01460-ALM-CMV Doc #: 1 Filed: 04/01/21 Page: 9 of 9 PAGEID #: 9




                                       Respectfully submitted,
                                  BY: /s/ Robert J. D’Anniballe, Jr.
                                      Robert. J. D’Anniballe, Jr., Esquire
                                      PIETRAGALLO GORDON ALFANO
                                      BOSICK & RASPANTI, LLP
                                      Bar No. 0003585
                                      200 Stanton Blvd., Suite 100
                                      Steubenville, OH 43592
                                      Tel: 740-282-6705
                                      Fax: 740-282-8667
                                      RJD@pietragallo.com
                                       Counsel for Plaintiff




3670245.1                           Page 9 of 9
